Terry, C. J., delivered the opinion of the Court
Baldwin, J., concurring.
The evidence introduced by the plaintiff shows that Foster was the owner of the goods, in November, 1855; that he continued such owner until February, 1856, when he sold to plaintiff; that plaintiff took and retained possession for two or three days, when he leased the premises and delivered the goods to Foster, his vendor, and one Myers, who, after carrying on the business *395in connection with Foster, for a few days, retired, leaving Foster in the exclusive possession of the property, which possession continued until their seizure by defendant.
It is admitted that if plaintiff had, after purchasing the goods in controversy, returned them to the possession of his vendor, the transaction would have been void under the Statute of Frauds, and we can see no reason why the fact that the goods remained a few days in the hands of a third person, before being returned to the exclusive custody of the vendor, should take the case out of the operations of the statute.
Upon the facts as disclosed by the record, the law declares the transaction void as to creditors, and the Court erred in refusing a new trial.
Judgment reversed, and cause remanded.